OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22162 The RAM Funds (Exact name of registrant as specified in charter) 2331 Far Hills Avenue, Suite 200Dayton, Ohio (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code: (937) 643-1000 Date of fiscal year end:November 30, 2010 Date of reporting period: May 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The RAM Funds The RAM Small/Mid Cap Fund The RAM Small Cap Fund Semi-Annual Report May 31, 2010 (Unaudited) Investment Adviser Riazzi Asset Management, LLC Dayton, OH RIAZZI ASSET MANAGEMENT, LLC July 24, 2010 Dear Shareholders, During the RAM Small/Mid Cap Fund and RAM Small Cap Fund’s semi-annual period ended May 31, 2010, the markets rose in eager anticipation of a return to strengthening corporate earnings in Q4 2009 and Q1 2010.In each instance, the market failed to hold onto its gains and succumbed to earnings announcements that met near term expectations, but failed to inspire investor confidence regarding the second half of 2010 or insights into 2011.Ultimately the market retracted in each case, back to levels similar to where they began.While it appears the economy has rebounded from its worst levels, many of the troubling issues that gave us pause a year ago still persist and remain stubbornly unresolved such as: high unemployment, an elusive U.S. residential housing recovery, and disappointing final consumer demand. During the period from December 1, 2009 until May 31, 2010 the total return of the Class A shares of the RAM Small/Mid Cap Fund, was 1.04%, significantly underperforming the Russell 2500 Value Index – the Fund’s primary benchmark – which was up 13.88% during that period.Performance benefited from our portfolio allocation underweight to Materials (RAM 1.1% vs. Index 9.6%), Health Care (RAM 2.8% vs. Index 5.4%) and Utilities (RAM 7.2% vs. Index 9.4%).Conversely, our underweight in Consumer Discretionary (RAM 11.2% vs. Index 13.0%) and overweight in Energy (RAM 15.2% vs. Index 5.9%) were detractors from performance. During the period from December 1, 2009 until May 31, 2010 the total return of the Class A shares of the RAM Small Cap Fund was 0.64%, significantly underperforming the Russell 2000 Value Index – the Fund’s primary benchmark – which was up 15.93% during that period.Performance benefited from our portfolio allocation underweights to Materials (RAM 1.5% vs. Index 8.3%) and Utilities (RAM 2.8% vs. Index 6.0%), as well as our slight overweight to the Consumer Discretionary sector (RAM 14.1% vs. Index 12.6%).Conversely, our overweight in Energy (RAM 17.3% vs. Index 5.0%) was a detractor from performance. From a security selection standpoint for the RAM Small/Mid Cap Fund, Swift Energy (Symbol: SFY) advanced 30% as the company benefited from new resource discoveries.Terra Industries (Symbol: TRA) also increased nearly 30% after finally accepted a buyout offer from a competitor, and Dollar Tree Stores (Symbol DLTR) gained 26% reflecting continued demand from discount shoppers.Dean Foods (Symbol: DF) was the biggest decliner with performance down 34%, as the company faced increased price competition and loss of shelf space for its products.Finally, Genco Shipping and Trading (Symbol: GNK) lost 19% due to lowered expectations for transportation of dry bulk materials to emerging market customers. From a security selection standpoint for the RAM Small Cap Fund, the Fund also benefited from the aforementioned holdings of Swift Energy and Terra Industries, as well as 22% gainer EZCORP (Symbol: EZPW) one of the largest pawn and payday lenders in the U.S.Goodrich Petroleum (Symbol: GDP) was the biggest decliner with performance down 52%, reflecting declining commodity prices and operational disappointments.The Fund also owned shares of the aforementioned Dean Foods, which was a detractor from performance. 1 We conclude our review commentary by sharing a few market observations.Despite the market recovery, the mix of stocks posting the most significant returns were those that do not meet the investment strategy of the Funds, namely companies with low quality businesses and assets combined with negative earnings surprise.Luckily, history shows that time periods such as this are rare and short-lived, as the market eventually returns toward higher growth, improving earnings, and sustainable businesses. To summarize our outlook we offer the following: We expect further mixed emotions by investors as the market attempts to price in the pace of the recovery albeit slow and reluctant or the occasional burst of rapid and enthusiastic optimism.Besides our own U.S. economy, we will continue to monitor the conditions globally as events unfold, such as: a potential slowing of emerging market economies, sovereign credit concerns, and the inevitable unforeseen, one-off, unknowable event which could cause the market to reevaluate future revenue growth assumptions. We continue to believe that the U.S. economy is hamstrung by the ongoing instability of the residential housing market and an apathetic job market – both now seemingly interconnected.Future resolution will likely require additional credit supply but, in a departure from past methodologies, only to those individuals who passed stringent underwriting standards ultimately returning faith to the sustainability of our lending institutions.Improved faith and confidence is a significant factor missing from the current landscape that perpetuates the gridlock of homes stuck in the loan modification / foreclosure process – some in excess of two years!The market must once again be allowed the ability to complete the price discovery process and give buyers, sellers, and lenders the ability to execute an informed investment risk / return decision. Finally as alluded to above, we believe the market will soon experience a rotation from stocks of lower quality companies who posted negative earnings surprise to stocks of higher quality, growth focused companies who strive to beat earnings estimates. As we search the investment landscape for opportunities to make money, we will incorporate these expectations into our forecasts. We thank you for your continued support. 2 The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Fee waivers have positively impacted each Fund’s performance over the relevant periods and without such waivers, Fund performance would have been lower. For each Fund’s current expense ratio information please see the Financial Highlights table included in this Report. Current performance may be higher or lower than the performance data quoted.Performance data current to the most recent month-end, are available by calling 1-888-884-8099 An investor should consider the investment objectives, risks, charges and expenses of the Funds carefully before investing. The Funds’ prospectus contains this and other important information. To obtain a copy of the Funds’ prospectus please visit www.theramfunds.com or call 1-888-884-8099 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The RAM Funds are distributed by Ultimus Fund Distributors, LLC. 3 The RAM Small/Mid Cap Fund Portfolio Information May 31, 2010 (Unaudited) TEN LARGEST EQUITY HOLDINGS % of Company Net Assets Aegean Marine Petroleum Network, Inc. 4.1% McDermott International, Inc. 4.1% EZCORP, Inc. - Class A 3.7% Omega Healthcare Investors, Inc. 3.7% LTC Properties, Inc. 3.5% Hanesbrands, Inc. 3.3% CMS Energy Corp. 3.2% FTI Consulting, Inc. 3.0% HCC Insurance Holdings, Inc. 2.9% Lender Processing Services, Inc. 2.9% ASSET ALLOCATION % of Sector Net Assets Consumer Discretionary 14.3% Consumer Staples 2.0% Energy 7.7% Financials 24.8% Health Care 2.8% Industrials 22.1% Information Technology 11.6% Telecommunication Services 2.1% Utilities 5.2% Cash Equivalents, Other Assets and Liabilities 7.4% 100.0% 4 The RAM Small Cap Fund Portfolio Information May 31, 2010 (Unaudited) TEN LARGEST EQUITY HOLDINGS % of Company Net Assets EZCORP, Inc. - Class A 5.0% Hanesbrands, Inc. 4.5% Omega Healthcare Investors, Inc. 4.5% LTC Properties, Inc. 3.8% Jarden Corp. 3.5% First Cash Financial Services, Inc. 3.5% FTI Consulting, Inc. 3.5% Swift Energy Co. 3.4% Aegean Marine Petroleum Network, Inc. 3.3% Lender Processing Services, Inc. 2.9% ASSET ALLOCATION % of Sector Net Assets Consumer Discretionary 16.4% Consumer Staples 2.1% Energy 11.7% Financials 32.0% Health Care 3.6% Industrials 13.0% Information Technology 10.3% Telecommunication Services 2.0% Utilities 3.5% Cash Equivalents, Other Assets and Liabilities 5.4% 100.0% 5 The RAM Small/Mid Cap Fund Schedule of Investments May 31, 2010 (Unaudited) COMMON STOCKS — 92.6% Shares Value Consumer Discretionary - 14.3% Household Durables - 2.3% Jarden Corp. $ Media - 2.0% John Wiley & Sons, Inc. - Class A Multiline Retail - 2.6% Dollar Tree, Inc.* Specialty Retail - 4.1% Gymboree Corp. (The)* Rent-A-Center, Inc.* Textiles, Apparel & Luxury Goods - 3.3% Hanesbrands, Inc.* Consumer Staples - 2.0% Food Products - 2.0% Dean Foods Co.* Energy - 7.7% Energy Equipment & Services - 3.9% Helix Energy Solutions Group, Inc.* Superior Energy Services, Inc.* Oil, Gas & Consumable Fuels - 3.8% PetroHawk Energy Corp.* Swift Energy Co.* Financials - 24.8% Consumer Finance - 6.0% EZCORP, Inc. - Class A* First Cash Financial Services, Inc.* Insurance - 7.3% Fidelity National Financial, Inc. - Class A HCC Insurance Holdings, Inc. PartnerRe Ltd. Real Estate Investment Trusts (REITs) - 9.3% Annaly Capital Management, Inc. LTC Properties, Inc. Omega Healthcare Investors, Inc. Thrifts & Mortgage Finance - 2.2% Beneficial Mutual Bancorp, Inc.* 6 The RAM Small/Mid Cap Fund Schedule of Investments (Continued) COMMON STOCKS — 92.6% (Continued) Shares Value Health Care - 2.8% Pharmaceuticals - 2.8% Warner Chilcott plc - Class A* $ Industrials - 22.1% Commercial Services & Supplies - 2.7% Republic Services, Inc. Construction & Engineering - 2.3% KBR, Inc. Industrial Conglomerates - 4.1% McDermott International, Inc.* Marine - 4.3% Genco Shipping & Trading Ltd.* Navios Maritime Holdings, Inc. Professional Services - 4.6% FTI Consulting, Inc.* Navigant Consulting, Inc.* Transportation Infrastructure - 4.1% Aegean Marine Petroleum Network, Inc. Information Technology - 11.6% Electronic Equipment, Instruments & Components - 1.6% Cogent, Inc.* Internet Software & Services - 2.5% VeriSign, Inc.* IT Services - 7.5% Fiserv, Inc.* Lender Processing Services, Inc. Wright Express Corp.* Telecommunication Services - 2.1% Diversified Telecommunication Services - 2.1% Frontier Communications Corp. 7 The RAM Small/Mid Cap Fund Schedule of Investments (Continued) COMMON STOCKS — 92.6% (Continued) Shares Value Utilities - 5.2% Electric Utilities - 2.0% UIL Holdings Corp. $ Multi-Utilities - 3.2% CMS Energy Corp. Total Common Stocks (Cost $7,429,744) $ MONEY MARKET FUNDS — 5.6% Shares Value AIM Short-Term Investments Trust (The) - Treasury Portfolio - Institutional Class, 0.06%(a) (Cost $470,445) $ Total Investments at Value — 98.2% (Cost $7,900,189) $ Other Assets in Excess of Liabilities — 1.8% Net Assets — 100.0% $ * Non-income producing security. (a) The rate shown is the 7-day effective yield as of May 31, 2010. See accompanying notes to financial statements. 8 The RAM Small Cap Fund Schedule of Investments May 31, 2010 (Unaudited) COMMON STOCKS — 94.6% Shares Value Consumer Discretionary - 16.4% Household Durables - 3.5% Jarden Corp. $ Media - 1.9% John Wiley & Sons, Inc. - Class A Multiline Retail - 2.3% Dollar Tree, Inc.* Specialty Retail - 4.2% Gymboree Corp. (The)* Rent-A-Center, Inc.* Textiles, Apparel & Luxury Goods - 4.5% Hanesbrands, Inc.* Consumer Staples - 2.1% Food Products - 2.1% Dean Foods Co.* Energy - 11.7% Energy Equipment & Services - 7.3% Global Industries Ltd.* Helix Energy Solutions Group, Inc.* Superior Energy Services, Inc.* Vantage Drilling Co.* Oil, Gas & Consumable Fuels - 4.4% Goodrich Petroleum Corp. * Swift Energy Co. * Financials - 32.0% Capital Markets - 2.8% Diamond Hill Investment Group, Inc. Commercial Banks - 2.0% Chicopee Bancorp, Inc.* Consumer Finance - 8.5% EZCORP, Inc. - Class A* First Cash Financial Services, Inc.* Insurance - 6.9% American Safety Insurance Holdings Ltd.* Fidelity National Financial, Inc. - Class A HCC Insurance Holdings, Inc. 9 The RAM Small Cap Fund Schedule of Investments (Continued) COMMON STOCKS — 94.6% (Continued) Shares Value Financials - 32.0% (Continued) Real Estate Investment Trusts (REITs) - 9.8% Capstead Mortgage Corp. $ LTC Properties, Inc. Omega Healthcare Investors, Inc. Thrifts & Mortgage Finance - 2.0% Westfield Financial, Inc. Health Care - 3.6% Life Sciences Tools & Services - 2.5% ICON plc - ADR* Pharmaceuticals - 1.1% Warner Chilcott plc - Class A* Industrials - 13.0% Marine - 3.9% Genco Shipping & Trading Ltd.* Navios Maritime Holdings, Inc. Professional Services - 5.8% FTI Consulting, Inc.* Navigant Consulting, Inc.* Transportation Infrastructure - 3.3% Aegean Marine Petroleum Network, Inc. Information Technology - 10.3% Electronic Equipment, Instruments & Components - 2.7% Cogent, Inc.* Internet Software & Services - 2.2% VeriSign, Inc.* IT Services - 5.4% Lender Processing Services, Inc. Wright Express Corp.* Telecommunication Services - 2.0% Diversified Telecommunication Services - 2.0% Frontier Communications Corp. 10 The RAM Small Cap Fund Schedule of Investments (Continued) COMMON STOCKS — 94.6% (Continued) Shares Value Utilities - 3.5% Electric Utilities - 1.6% UIL Holdings Corp. $ Multi-Utilites - 1.9% CMS Energy Corp. Total Common Stocks (Cost $966,762) $ MONEY MARKET FUNDS — 2.5% Shares Value AIM Short-Term Investments Trust (The) - Treasury Portfolio - Institutional Class, 0.06%(a) (Cost $24,933) $ Total Investments at Value — 97.1% (Cost $991,695) $ Other Assets in Excess of Liabilites—2.9% Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) The rate shown is the 7-day effective yield as of May 31, 2010. See accompanying notes to financial statements. 11 The RAM Funds Statements of Assets and Liabilities May 31, 2010 (Unaudited) The RAM The RAM Small/Mid Cap Small Cap Fund Fund ASSETS Investments in securities: At acquisition cost $ $ At value (Note 1) $ $ Receivable for investment securities sold Receivable for capital shares sold Receivable from Adviser (Note 2) Dividends receivable 15 Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed - Payable to administrator (Note 2) Accrued distribution fees (Note 2) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated undistributed net investment income (loss) ) Accumulated undistributed net realized gains from security transactions Net unrealized appreciation (depreciation) on investments ) Net assets $ $ PRICING OF CLASS A SHARES Net assets applicable to Class A shares $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value and redemption price per share(Note 1) $ $ Maximum offering price per share (Note 1) $ $ PRICING OF CLASS I SHARES Net assets applicable to Class I shares $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share(Note 1) $ See accompanying notes to financial statements. 12 The RAM Funds Statements of Operations For the Six Months Ended May 31, 2010 (Unaudited) The RAM The RAM Small/Mid Cap Small Cap Fund Fund INVESTMENT INCOME Dividends $ $ EXPENSES Investment advisory fees (Note 2) Fund accounting fees (Note 2) Professional fees Transfer agent fees - Class A (Note 2) Transfer agent fees - Class I (Note 2) - Administration fees (Note 2) Compliance service fees (Note 2) Registration fees - Common Registration fees - Class A - Registration fees - Class I - Custody and bank service fees Insurance expense Distribution expense - Class A (Note 2) Trustees' fees Other expenses TOTAL EXPENSES Fee reductions and expense reimbursements by the Adviser (Note 2): Common ) ) Class A ) - Class I ) - NET EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments ) ) NET REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS ) NET INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS $ $ ) See accompanying notes to financial statements. 13 The RAM Small/Mid Cap Fund Statements of Changes in Net Assets Six Months Period Ended Ended May 31, 2010 November 30, (Unaudited) 2009(a) FROM OPERATIONS Net investment income $ $ Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets from operations FROM DISTRIBUTIONS TO SHAREHOLDERS From net investment income, Class A ) ) From net investment income, Class I ) - From net realized gains on investments, Class A ) - From net realized gains on investments, Class I ) - Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS CLASS A Proceeds from shares sold Reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net increase (decrease) in net assets from Class A capital share transactions ) CLASS I Proceeds from shares sold Reinvestment of distributions to shareholders - Payments for shares redeemed ) ) Net increase in net assets from Class I capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period - End of period $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ SUMMARY OF CAPITAL SHARE ACTIVITY CLASS A Shares sold Shares issued in reinvestment of distributions to shareholders 55 Shares redeemed ) ) Net increase (decrease) in shares outstanding ) Shares outstanding, beginning of period - Shares outstanding, end of period CLASS I Shares sold Shares issued in reinvestment of distributions to shareholders - Shares redeemed ) ) Net increase in shares outstanding Shares outstanding, beginning of period - Shares outstanding, end of period (a) Represents the period from the commencement of operations (December 22, 2008 for Class A shares and April 1, 2009 for Class I shares) through November 30, 2009. See accompanying notes to financial statements. 14 The RAM Small Cap Fund Statements of Changes in Net Assets Six Months Period Ended Ended May 31, 2010 November 30, (Unaudited) 2009(a) FROM OPERATIONS Net investment income $ $ Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations ) FROM DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gains on investments ) - Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS CLASS A Proceeds from shares sold Reinvestment of distributions to shareholders Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period - End of period $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME (LOSS) $ ) $ SUMMARY OF CAPITAL SHARE ACTIVITY CLASS A Shares sold Shares issued in reinvestment of distributions to shareholders 34 Shares redeemed ) (4 ) Net increase in shares outstanding Shares outstanding, beginning of period - Shares outstanding, end of period (a) Represents the period from the commencement of operations (December 22, 2008) through November 30, 2009. See accompanying notes to financial statements. 15 The RAM Small/Mid Cap Fund - Class A Financial Highlights Per share data for a share outstanding throughout each period: Six Months Period Ended Ended May 31, 2010 November 30, (Unaudited) 2009(a) Net asset value at beginning of period $ $ Income from investment operations: Net investment income Net realized and unrealized gains on investments Total from investment operations Less distributions: From net investment income ) ) From net realized gains on investments ) - Total distributions ) ) Net asset value at end of period $ $ Total return (b) 1.04% (c) 27.55% (c) Net assets at end of period (000's) $ $ Ratio of net expenses to average net assets (d) 1.30% (e) 1.30% (e) Ratio of net investment income to average net assets 1.60% (e) 0.72% (e) Portfolio turnover rate 26% (c) 35% (c) (a) Represents the period from the commencement of operations (December 22, 2008) through November 30, 2009. (b) Total return is a measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund.The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares.Total returns shown do not include the effect of applicable sales loads. (c) Not annualized. (d) Absent fee reductions and expense reimbursements by the Adviser, the ratio of expenses to average net assets would have been 3.70%(e) and 9.05%(e) for the periods ended May 31, 2010 and November 30, 2009, respectively (Note 2). (e) Annualized. See accompanying notes to financial statements. 16 The RAM Small/Mid Cap Fund - Class I Financial Highlights Per share data for a share outstanding throughout each period: Six Months Period Ended Ended May 31, 2010 November 30, (Unaudited) 2009(a) Net asset value at beginning of period $ $ Income from investment operations: Net investment income Net realized and unrealized gains on investments Total from investment operations Less distributions: From net investment income ) - From net realized gains on investments ) - Total distributions ) - Net asset value at end of period $ $ Total return (b) 1.23% (c) 28.17% (c) Net assets at end of period (000's) $ $ Ratio of net expenses to average net assets (d) 1.05% (e) 1.05% (e) Ratio of net investment income to average net assets 1.75% (e) 0.65% (e) Portfolio turnover rate 26% (c) 35% (c) (a) Represents the period from the commencement of operations (April 1, 2009) through November 30, 2009. (b) Total return is a measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund.The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Not annualized. (d) Absent fee reductions and expense reimbursements by the Adviser, the ratio of expenses to average net assets would have been 2.91%(e) and 3.67%(e) for the periods ended May 31, 2010 and November 30, 2009, respectively (Note 2). (e) Annualized. See accompanying notes to financial statements. 17 The RAM Small Cap Fund - Class A Financial Highlights Per share data for a share outstanding throughout each period: Six Months Period Ended Ended May 31, 2010 November 30, (Unaudited) 2009(a) Net asset value at beginning of period $ $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) Total from investment operations Less distributions: From net investment income ) ) From net realized gains on investments ) - Total distributions ) ) Net asset value at end of period $ $ Total return (b) 0.13% (c) 17.60% (c) Net assets at end of period (000's) $ $ Ratio of net expenses to average net assets (d) 1.30% (e) 1.30% (e) Ratio of net investment income to average net assets 1.47% (e) 1.22% (e) Portfolio turnover rate 42% (c) 49% (c) (a) Represents the period from the commencement of operations (December 22, 2008) through November 30, 2009. (b) Total return is a measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund.The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares.Total returns shown do not include the effect of applicable sales loads. (c) Not annualized. (d) Absent fee reductions and expense reimbursements by the Adviser, the ratio of expenses to average net assets would have been 19.75%(e) and 32.56%(e) for the periods ended May 31, 2010 and November 30, 2009, respectively (Note 2). (e) Annualized. See accompanying notes to financial statements. 18 The RAM Funds Notes to Financial Statements May 31, 2010 (Unaudited) 1.Organization and Significant Accounting Policies Organization The RAM Small/Mid Cap Fund and The RAM Small Cap Fund (individually a “Fund,” and collectively, the “Funds”) are each a diversified series of The RAM Funds (the “Trust”), an open-end management investment company established as an Ohio business trust under a Declaration of Trust dated December 20, 2007.Class A shares of each Fund commenced operations on December 22, 2008.Class I shares of The RAM Small/Mid Cap Fund commenced operations on April 1, 2009. As of May 31, 2010, Class I shares of The RAM Small Cap Fund have not commenced operations. Each Fund seeks to achieve long-term capital appreciation. Each Fund is authorized to issue two classes of shares: Class A shares (sold subject to a maximum front-end sales load of 4% and a distribution fee of up to 0.25% of the average daily net assets attributable to Class A shares) and Class I shares (sold without any sales loads or distribution fees).Each class of shares represents an interest in the same assets of the Fund, has the same rights and is identical in all material respects except that: (1) Class A shares bear the expenses of distribution fees; (2) certain other class-specific expenses will be borne solely by the class to which such expenses are attributable; (3) each class has exclusive voting rights with respect to matters relating to its own distribution arrangements; and (4) Class I shares require a higher minimum initial investment. The following is a summary of the Funds’ significant accounting policies: Valuation of Securities The Funds’ portfolio securities, such as common stocks and real estate investment trusts (“REITs”), are valued at market value as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally, 4:00 p.m. Eastern time) on each business day the NYSE is open.Securities listed on the NYSE or other exchanges are valued on the basis of their last sale prices on the exchanges on which they are primarily traded.If there are no sales on that day, the securities are valued at the closing bid price on the NYSE or other primary exchange for that day.NASDAQ listed securities are valued at the NASDAQ Official Closing Price.If there are no sales on that day, the securities are valued at the last bid price as reported by NASDAQ.Money market instruments have been determined by the Board of Trustees of the Trust to be represented at amortized cost which approximates fair value, absent unusual circumstances. Securities traded in the over-the-counter market are valued at the last sales price, if available, otherwise at the mean of the closing bid and ask prices.In the event that market quotations are not readily available, securities and other assets are valued at fair value as determined in good faith in accordance with procedures adopted by the Board of Trustees of the Trust.Debt securities will be valued at their current market value when available or at their fair value, which for securities with remaining maturities of 60 days or less, has been determined in good faith by the Board of Trustees to be represented by amortized cost which approximates fair value, absent unusual circumstances. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of each Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs 19 The RAM Funds Notes to Financial Statements (Continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The following is a summary of the inputs used to value each Fund’s investments as of May 31, 2010: The RAM Small/Mid Cap Fund Level 1 Level 2 Level 3 Total Common Stocks (including REITs) $ $
